DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-12 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-12) without traverse in the Reply filed 08/29/2022 is acknowledged.  Thus, claims 13-20 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of “second pair of.” are unclear.  Claim 6 states “wherein the air suction is configured to alternate between suctioning the powder material from the first pair of gutters and the second pair of.”  It is unclear what is the “second pair.” 

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-12 are rejected under 35 U.S.C. § 103 as being unpatentable over SHEINMAN (WO2015/170330A1) in view of DIETRICH (US 2009/0255912), LIAO (US20170297322), BREZOCZKY(US20180111319) and GIBSON (US 20180133955).
	As to claim 1, SHEINMAN teaches a system for building a three dimensional powder layers of green compact on a building tray 200, the system comprising: a printing station comprising a printing head 35 configured to selectively dispense a solidifiable ink on a building tray to form a mask pattern (Fig. 5, page 12 line 25 – page 13 line 9); a powder delivery station 10 configured to deliver a layer of powder material on the mask pattern (Fig. 2, page 4 lines 8-14; The Office notes that although SHEINMAN states “printing a mask pattern on the layer,” SHEINMAN also teaches repeating the spreading and printing of both powder and mask.  Therefore, a powder layer will always be printed on top of a previous mask layer); a die compacting station 40 for compacting the powder material and the mask pattern (Fig. 2, page 14 lines 14-21); and a precision stage 250 configured to repeatedly advance the building tray to each of the printing station, the powder delivery station and the die compacting station to build a plurality of layers that together form the three dimensional green compact (Fig. 2, page 10 lines 18-28).  The italicized limitations represents intended use of the claimed apparatus and do not add additional structural weight to the claimed apparatus.  SHEINMAN also teaches spreading a layer of powder on a building tray using a roller 25 (claim 20 and Fig. 4, for example).
	SHEINMAN does no teach or suggest recycling units with gutters, air suctioning cyclone separators or vibrator with mesh/filter for powder delivery. 
However, DIETRICH teaches a laser sintering apparatus comprising a powder dispenser 24 for supplying successive layers of powder material onto a build platform 36 inside a build frame 28 (Fig. 1, 3, paragraph 0041-0042).  DIETRICH also teaches a pair of collection bins 26 (gutters) located on opposing sides of the process chamber in order to collect excess powder during the application of each layer (paragraph 0041).  Additionally, collection bins/gutters would allow excess unused powder material to be collected and reused, cutting costs and reducing waste.  Thus, a skilled artisan at the time of filing would have been motivated to apply collection bins as taught by DIETRICH to the system for building a three dimensional object taught by SHEINMAN and LEVY in order to collect excess powder with a reasonably expectation of success. 
In addition, LIAO teaches recirculation/recycling systems with gutters to capture unused powders (Figs. 8-9).  BREZOCZKY also teaches gutters 2329 for recirculation/recycling of powders (Fig. 23).  As does GIBSON (Fig. 7).  All of these references demonstrate that gutters to collect unused print material such as powders were a well-known, familiar option in the art.
As to claims 5-10, BREZOCZKY teaches common options for removing unused powders are suctioning/vacuuming off unused powder, and cyclone separators (para. 0078).
As to claims 11-12, BREZOCZKY teaches common options for powder delivery include vibrating and mesh filters (paras. 0049, 0070, 0255).
Thus, it would have been prima facie obvious to a skilled artisan at the time of filing to apply collection bins/gutters as taught by the prior art (and familiar to any skilled artisan) to the system for building a three dimensional object taught by SHEINMAN in order to collect excess powder with a reasonably expectation of success. 
	
Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-16 of US 10,730,109.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach a species of the instant broader generic claim.  This is clearly seen y comparing the claims.  More specifically, the conflicting claims teach 
1. A system for building a three dimensional green compact on a building tray, the system comprising:
a printing station configured to print a mask pattern on the building tray, wherein the mask pattern is formed with a solidifiable material, wherein the solidifiable material is deposited on the building surface in a liquid state and solidified on the building tray;
a powder delivery station configured to apply a layer of powder material on the mask pattern and comprising:
a powder hopper configured to store the powder material;
a dispensing tip configured to dispense the powder material from the powder hopper;
a powder dispensing tray including a plurality of troughs configured to receive the powder material dispensed by the dispensing tip; and
an actuator configured to deliver the powder material from each of the plurality of troughs to the building tray, to form a plurality of rows of the powder material on the building tray;
a die compaction station for compacting the layer of powder material and the mask pattern; and
a stage configured to repeatedly advance the building tray to each of the printing station, the powder delivery station and the die compaction station, wherein the repeated advancing builds a plurality of layers that together form the three dimensional green compact.

8. The system according to claim 1, wherein the powder delivery station includes a roller and wherein the roller is actuated to both rotate and move across the layer for spreading the powder material.
9. The system according to claim 8, wherein the powder delivery station includes a plurality of gutters configured to receive excess powder material falling from the edges of the building tray during roller movement across the layer.
10. The system according to claim 9, wherein the plurality of gutters includes a first pair of gutters that are actuated to move together with the roller during the spreading of the powder material and are located below the lateral ends of the roller.
11. The system according to claim 10, wherein the plurality of gutters includes a second pair of gutters positioned at a front end and back end of the building tray with respect to a direction of movement of the roller across the building tray and is actuated to move towards and away from the building tray.

The instant claims are directed to: 
1. A system for three dimensional printing with powder layers, the system comprising:
a printing station configured to print a mask pattern on a building tray,
a powder delivery station comprising a powder hopper configured to store powder material, and configured to apply a layer of powder material on the mask pattern,
a spreading unit comprising a roller configured to spread the layer of powder material,
a plurality of gutters configured to collect excess powder material falling from edges of the building tray during spreading,
a powder recirculation system configured to recirculate the excess powder material to the powder hopper, and
a die compaction station for compacting the layer of powder material and the mask pattern.

Thus, the conflicting claims anticipate the instant claims.

Instant claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-22 of US 11,059,100.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach a species of the instant broader generic claim.  This is clearly seen by comparing the claims.  More specifically, the conflicting claims teach 
1. A system for building a three dimensional green compact on a building tray, the system comprising:
a printing station comprising:
a printing head configured to selectively dispense a photocurable material on the building tray to form a mask pattern; and
a curing unit configured to photocure the mask pattern that is formed on the building tray;
a powder delivery station configured to deliver a layer of powder material on the cured mask pattern;
a die compacting station for compacting the powder material and the cured mask pattern; and
a precision stage configured to repeatedly advance the building tray to each of the printing station, the powder delivery station and the die compacting station to build a plurality of layers that together form the three dimensional green compact.
19. The system according to claim 1, wherein the powder delivery station comprises:
a powder dispenser configured to dispense a plurality of rows of powder material per layer;
a roller that is actuated to rotate while moving across the building tray to spread the powder material per layer; and
gutters positioned around the building tray.

The instant claims are directed to: 
1. A system for three dimensional printing with powder layers, the system comprising:
a printing station configured to print a mask pattern on a building tray,
a powder delivery station comprising a powder hopper configured to store powder material, and configured to apply a layer of powder material on the mask pattern,
a spreading unit comprising a roller configured to spread the layer of powder material,
a plurality of gutters configured to collect excess powder material falling from edges of the building tray during spreading,
a powder recirculation system configured to recirculate the excess powder material to the powder hopper, and
a die compaction station for compacting the layer of powder material and the mask pattern.

Thus, the conflicting claims anticipate the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743